Case 18-09108-RLM-11            Doc 1031       Filed 04/27/20       EOD 04/27/20 11:39:03            Pg 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

     In re:
                                                             Chapter 11
                            1
     USA GYMNASTICS,
                                                             Case No. 18-09108-RLM-11
                            Debtor.

              NOTICE OF CONTINUANCE AND CANCELLED OMNIBUS HEARING

              PLEASE TAKE NOTICE that the status conference on the Motion Of The Additional Tort

 Claimants Committee Of Sexual Abuse Survivors For Entry Of An Order Pursuant To 11 U.S.C.

 §§ 105(a), 349 And 1112(b) Dismissing The Bankruptcy Case And Granting Related Relief

 [Dkt. 892] has been continued from April 29, 2020 at 1:30 p.m. (prevailing Eastern time) (the

 “April Omnibus Hearing”) to the omnibus hearing to be held on May 27, 2020 at 1:30 p.m.

 (prevailing Eastern time).

              PLEASE TAKE FURTHER NOTICE that the April Omnibus Hearing has been

 cancelled because no motions or requests for relief are set to be heard at the April Omnibus

 Hearing.

              PLEASE TAKE FURTHER NOTICE that copies of all filings in the above-captioned case

 may be accessed at: https://omnimgt.com/usagymnastics, or by contacting the Debtor’s attorneys,

 on PACER, or from the Clerk of the Court.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11     Doc 1031   Filed 04/27/20   EOD 04/27/20 11:39:03      Pg 2 of 2




 Dated: April 27, 2020                       Respectfully submitted,

                                             JENNER & BLOCK LLP

                                             By: /s/ Catherine Steege

                                             Catherine L. Steege (admitted pro hac vice)
                                             Dean N. Panos (admitted pro hac vice)
                                             Melissa M. Root (#24230-49)
                                             353 N. Clark Street
                                             Chicago, Illinois 60654
                                             (312) 923-2952
                                             csteege@jenner.com
                                             dpanos@jenner.com
                                             mroot@jenner.com

                                             Counsel for the Debtor




                                         2
